Citation Nr: 0913079	
Decision Date: 04/08/09    Archive Date: 04/15/09

DOCKET NO.  07-38 015A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUES

1.  Entitlement to service connection for a right knee 
disorder. 

2.  Entitlement to service connection for tinnitus.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

S. Grabia, Counsel


INTRODUCTION

The Veteran served on active duty from December 1981 to 
November 1984 and from March 1985 to October 1998.

These matters come to the Board of Veterans' Appeals (Board) 
from a May 2007 decision of the Department of Veterans 
Affairs (VA) Regional Office (RO) in St. Petersburg, Florida 
which, in part, denied entitlement to service connection for 
a right knee disorder and tinnitus.

In January 2009, the Veteran appeared and testified before 
the undersigned in St. Petersburg, Florida.  At the hearing 
he submitted additional medical evidence with a waiver of 
consideration by the RO.  The Board notes that this evidence 
is a duplicate of evidence which is already in the claims 
file.  A copy of the hearing transcript is included with the 
claims files.


FINDINGS OF FACT

1. The Veteran's right knee disability clearly and 
unmistakably existed prior to service, and there is no 
competent evidence of record that the condition was incurred 
in or aggravated during service.

2.  The preponderance of the competent evidence of record is 
against finding that the Veteran has tinnitus which is 
related to service.


CONCLUSIONS OF LAW

1.  The criteria for entitlement to service connection for a 
right knee disability, including as based on aggravation, are 
not met. 38 U.S.C.A. §§ 1110, 1111, 1131, 1132, 1153, 5103A 
(West 2002 & Supp. 2008); 38 C.F.R. §§ 3.102, 3.303, 3.304, 
3.306 (2008).

2.  Tinnitus was not incurred or aggravated by active 
service.  38 U.S.C.A. §§ 1110, 1131, 5103, 5103A (West 2002 & 
Supp. 2008); 38 C.F.R. §§ 3.102, 3.159, 3.303.


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The requirements of the Veterans Claims Assistance Act of 
2000 (VCAA) have been met. There is no issue as to providing 
an appropriate application form or completeness of the 
application. VA notified the appellant in October 2006 and 
November 2008 correspondence of the information and evidence 
needed to substantiate and complete a claim, to include 
notice of what part of that evidence is to be provided by the 
claimant and notice of what part VA will attempt to obtain. 
VA fulfilled its duty to assist the claimant in obtaining 
identified and available evidence needed to substantiate a 
claim. VA provided adequate notice of how disability ratings 
and effective dates are assigned.  The claimant was afforded 
a meaningful opportunity to participate in the adjudication 
of the claims.  The claimant was provided the opportunity to 
present pertinent evidence and testimony.  There is not a 
scintilla of evidence of any VA error in notifying or 
assisting the appellant that reasonably affects the fairness 
of this adjudication. 

Further, in determining whether the duty to assist requires 
that a VA medical examination be provided or medical opinion 
obtained with respect to a veteran's claim for benefits, 
there are four factors for consideration.  These four factors 
are: (1) whether there is competent evidence of a current 
disability or persistent or recurrent symptoms of a 
disability; (2) whether there is evidence establishing that 
an event, injury, or disease occurred in service, or evidence 
establishing certain diseases manifesting during an 
applicable presumption period; (3) whether there is an 
indication that the disability or symptoms may be associated 
with the veteran's service or with another service-connected 
disability; and (4) whether there otherwise is sufficient 
competent medical evidence of record to make a decision on 
the claim.  38 U.S.C. § 5103A(d); 38 C.F.R. § 3.159(c)(4).

With respect to the third factor above, the Court of Appeals 
for Veterans Claims has stated that this element establishes 
a low threshold and requires only that the evidence 
"indicates" that there "may" be a nexus between the current 
disability or symptoms and the Veteran's service.

The types of evidence that "indicate" that a current 
disability "may be associated" with military service include, 
but are not limited to, medical evidence that suggests a 
nexus but is too equivocal or lacking in specificity to 
support a decision on the merits, or credible evidence of 
continuity of symptomatology such as pain or other symptoms 
capable of lay observation.  McLendon v. Nicholson, 20 Vet. 
App. 79 (2006).

In this case, the Veteran has not been afforded a VA 
examination for his claim for service connection for tinnitus 
because the evidence is adequate to address the appeal. Based 
on the facts of this case, the Board has no duty to provide a 
VA examination or obtain a medical opinion, even under the 
low threshold of McClendon that the threshold for showing 
this association is a low one.

Hence, the case is ready for adjudication.

The Board has reviewed all the evidence in the Veteran's 
claims file. Although the Board has an obligation to provide 
adequate reasons and bases supporting this decision, there is 
no requirement that the evidence submitted by the Veteran or 
obtained on his behalf be discussed in detail.  Rather, the 
Board's analysis below will focus specifically on what 
evidence is needed to substantiate each claim and what the 
evidence in the claims file shows, or fails to show, with 
respect to each claim.  Gonzales v. West, 218 F.3d 1378, 
1380-81 (Fed. Cir. 2000); Timberlake v. Gober, 14 Vet. App. 
122, 128-30 (2000).  

Criteria

Service connection is warranted where the evidence of record 
establishes that a particular injury or disease resulting in 
disability was incurred in the line of duty in the active 
military service or, if pre-existing such service, was 
aggravated thereby. 38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 
3.303.  Service connection may also be warranted for any 
disease diagnosed after discharge, when all the evidence, 
including 
that pertinent to service, establishes that the disease was 
incurred in service. 38 C.F.R. § 3.303(d).

A sensorineural hearing loss may be presumed to have been 
incurred during service if manifested to a compensable degree 
within one year of separation from active duty. 38 U.S.C.A. 
§§ 1112, 1113; 38 C.F.R. §§ 3.307, 3.309.

In order to establish service connection for the claimed 
disorders, there must be (1) medical evidence of a current 
disability; (2) medical, or in certain circumstances, lay 
evidence of in-service incurrence or aggravation of a disease 
or injury; and (3) medical evidence of a nexus between the 
claimed in-service disease or injury and the current 
disability. See Hickson v. West, 12 Vet. App. 247, 253 
(1999). The determination as to whether these requirements 
are met is based on an analysis of all the evidence of record 
and the evaluation of its credibility and probative value. 
See Baldwin v. West, 13 Vet. App. 1, 8 (1999).

With regard to medical evidence, an assessment or opinion by 
a health care provider is never conclusive and is not 
entitled to absolute deference. Indeed, the United States 
Court of Appeals for Veterans Claims (Court) has provided 
guidance for weighing medical evidence. The Court has held, 
for example, that a post service reference to injuries 
sustained in service, without a review of service medical 
records, is not competent medical evidence. Grover v. West, 
12 Vet. App. 109, 112 (1999). In addition, a bare conclusion, 
even one reached by a health care professional, is not 
probative without a factual predicate in the record. Miller 
v. West, 11 Vet. App. 345, 348 (1998). Further, an 
examination that does not take into account the records of 
prior medical treatment is neither thorough nor fully 
informed. Green v. Derwinski, 1 Vet. App. 121, 124 (1991). A 
bare transcription of lay history, unenhanced by additional 
comment by the transcriber, is not competent medical evidence 
merely because the transcriber is a health care professional. 
LeShore v. Brown, 8 Vet. App. 406, 409 (1995). Also, a 
medical opinion is inadequate when unsupported by clinical 
evidence. Black v. Brown, 5 Vet. App. 177, 180 (1995). 
Finally, a medical opinion based on an inaccurate factual 
premise is not probative. Reonal v. Brown, 5 Vet. App. 458, 
461 (1993). In sum, the weight to be accorded the various 
items of medical evidence in this case must be determined by 
the quality of the evidence and not necessarily by its 
quantity or source.

It is the Board's fundamental responsibility to evaluate the 
probative value of all medical and lay evidence. See Owens v. 
Brown, 7 Vet. App. 429 (1995). Once the evidence is 
assembled, the Board is responsible for determining whether 
the preponderance of the evidence is against the claim. If 
so, the claim is denied; if the evidence is in support of the 
claim or is in equal balance, the claim is allowed. 38 
U.S.C.A. § 5107; Gilbert v. Derwinski, 1 Vet. App. 49, 55 
(1990). It is the policy of VA to administer the law under a 
broad interpretation, consistent with the facts in each case 
with all reasonable doubt to be resolved in favor of the 
claimant; however, the reasonable doubt rule is not a means 
for reconciling actual conflict or a contradiction in the 
evidence. 38 C.F.R. § 3.102.

a. Right Knee Disorder

At a January 2009 Travel Board hearing the Veteran testified 
that he had undergone knee surgery for a chipped bone in his 
right knee joint at age 12.  This was noted on his entrance 
examination, as well as on his second enlistment examination. 
He was an aircraft electrician in the Navy and was required 
to crawl, squat, climb, and walk long distances as part of 
his job.  This was a rough environment on his knees and he 
argued that this aggravated his right knee condition. When 
asked by the undersigned Veterans Law Judge if his 
preexisting right knee condition had been aggravated by 
service or if he incurred an additional right knee disability 
as a result of service he noted that he was not sure.

Preservice June 1976 medical records note that claimant was 
diagnosed with osteochondritis dissecans right knee. He was 
treated and underwent an arthrotomy excision of a bone chip.

The October 1981 service entrance examination reported that 
the Veteran fractured his right femur at the age of 12 and 
underwent an open reduction procedure. On his February 1985 
separation examination after his initial period of service, 
the right knee was normal.

In his re-enlistment examination in January 1986, the right 
knee was normal.  Consequently he underwent several 
examinations during service including flight examinations.  
These all noted the preexisting right knee condition and a 
surgical scar.  The right knee was consistently determined to 
be normal.  

The service medical records are entirely silent as to 
complaints or treatment of any right knee injuries or knee 
complaints during service.

On an April 1998 examination prior to his retirement from 
service he noted occasional right knee pain since his 
childhood surgery.

A May 2003 private x-ray report notes patellofemoral 
degenerative changes of the right knee.  Other records from 
this private physician note that while the veteran reported 
his childhood surgery, he dated the onset of right knee pain 
to 2 years earlier.

An August 2005 Naval Hospital outpatient medical report noted 
that the Veteran was being treated by a private provider for 
severe arthritis of the right knee. 

At a March 2007 VA examination the claims file was reviewed.  
The examiner noted that the Veteran claimed that his 
preexisting right knee condition was aggravated by his 
military service.  The examiner opined that the Veteran's 
present residuals; "rt (right knee) degenerative changes is 
less likely as not caused by or aggravated by his active 
duty."  The rationale for his opinion was the lack of 
complaints of right knee complaints/ treatment while on 
active duty; no history of acute injury while on active 
service; the normal April 1998 retirement examination which 
was silent regarding chronic right knee complaints; and, the 
DD form 2697 dated September 1998 which was also silent 
regarding any right knee conditions/ complaints.  The 
examiner further noted no objective evidence of aggravation 
during active duty.  

A May 2008 VA clinician noted that the Veteran reported, 
"chronic knee pain which patient states became worse by his 
years in the military when he spent a great deal of time 
squatting/crawling ... patient has asked me to comment on 
whether or not it is possible that his underlying knee 
condition could have been made worse by repetitive trauma 
from crawling and squatting. I do think this is possible."

Analysis

The Veteran alleges his preexisting right knee disability was 
aggravated by service.  Other than noting he underwent right 
knee surgery as a child prior to service; service medical 
records are silent for any right knee disorder, injury, 
treatment or diagnosis during service.  Further the Veteran 
did not offer evidence that he injured his right knee in 
service or sought any treatment in service.
 
The earliest available post service medical records are a May 
2003 private x-ray report, 41/2 years after service, noting 
patellofemoral degenerative changes of the right knee.  This 
fact weighs against the Veteran's claim. Maxson v. Gober, 230 
F.3d 1330 (Fed. Cir. 2000) (A significant lapse in time 
between service and post-service medical treatment may be 
considered as part of the analysis of a service connection 
claim.)

In March 2007 after reviewing the claims file and treatment 
records, the Veteran was examined by a VA physician who noted 
the preexisting right knee condition, and opined that the 
present residuals of the right knee injury were less likely 
as not caused by or aggravated by active duty.

A May 2008 VA clinician noted that he was asked by the 
Veteran to comment on whether or not it was possible that his 
underlying knee condition could have been made worse by 
repetitive trauma from his service duties; he noted that it 
was possible.

The Board finds that the evidence preponderates against 
service connection. 

The May 2008 VA clinician provided an opinion based on a 
hypothetical question directed to him by the Veteran with a 
16 year service medical history of no right knee complaints 
or treatment; multiple normal right knee examinations in 
service; followed by 41/2 years of silent post service medical 
treatment history.  

In contrast, the March 2007 VA examiner, after examining the 
Veteran, and reviewing the claims folder, noted no record of 
complaints or treatment for a right knee injury in service, 
and no documentation of any treatment of a right knee 
disability until approximately 2003.  The examiner opined 
that it was unlikely that the Veteran's present residuals of 
the right knee injury was caused by or aggravated by service.

The Board may appropriately favor the opinion of one 
competent medical authority over another. See Owens v. Brown, 
7 Vet. App. 429, 433 (1995). Here the Board favors the VA 
examiner's opinion expressed in March 2007 because it is 
based on an appraisal of the service treatment records and 
all post service records which show that the Veteran did not 
have a chronic right knee disability during his military 
service, or for several years thereafter.  

The only other evidence in support of the claim is statements 
and testimony from the Veteran to the effect that he believed 
that his service duties may have aggravated his right knee 
disability.  However, as a layperson, he is not competent to 
provide a probative opinion on a medical matter, such as the 
etiology of the claimed disorder. See Bostain v. West, 11 
Vet. App. 124, 127 (1998), citing Espiritu v. Derwinski, 2 
Vet. App. 492 (1992); see also Routen v. Brown, 10 Vet. App. 
183, 186 (1997) ("a layperson is generally not capable of 
opining on matters requiring medical knowledge").

The Board finds that, because the more probative evidence of 
record is against a link between military service and his 
right knee disorder, service connection is denied.

b. Tinnitus

At a January 2009 Travel Board hearing the Veteran testified 
that he was exposed to acoustic trauma in service as an 
aircraft electrician.  He was issued and wore hearing 
protection.  While on the flight deck of aircraft carriers he 
communicated mostly with his hands, but sometimes he had to 
remove his ear protection to hear.  He first noticed a 
ringing in his ears when he retired in 1998.  He noted that 
most veterans who "were in the aviation community have 
ringing in their ears."  He testified that he mentioned a 
ringing in his ear to his primary care physician and had a 
hearing examination "last summer," noting that the issue of 
tinnitus was mentioned.

The service medical records are devoid of any complaints, 
findings or diagnoses pertaining to tinnitus. The enlistment 
and separation examination reports, as well as numerous 
hearing conservation examinations during service all show 
normal hearing for VA compensation purposes.  In addition, 
there was no mention of tinnitus when the veteran filed his 
initial application for service-connected compensation.

The file does not contain any medical records regarding 
treatment for tinnitus.  

Analysis

Notwithstanding the Veteran's assertion of tinnitus as a 
result of service, tinnitus has not been clinically shown.  
Further, there is no post service evidence of a continuity of 
symptomatology pertaining to tinnitus.  

The only evidence in support of the claim is the Veteran's 
statements. However, as a laypersons he is not competent to 
provide a probative opinion on a medical 
matter, such as the etiology of the claimed disorder. 

As tinnitus is not shown in service or until years 
thereafter, the preponderance of the evidence is against the 
claim of entitlement to service connection for tinnitus. As 
such, the claim must be denied.

In reaching these decisions the Board considered the doctrine 
of reasonable doubt, however, as the preponderance of the 
evidence is against the appellant's claims, the doctrine is 
not for application. Gilbert v. Derwinski, 1 Vet. App. 49 
(1990).


ORDER

Service connection for right knee disability is denied.

Entitlement to service connection for tinnitus is denied.



____________________________________________
N.R. ROBIN
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


